AMIDON, District Judge
(after stating the facts as above). The validity of the bonds is conditioned by the Constitution upon two facts: The assessed value of the taxable -property of the township, and the amount of its indebtedness. All the authorities agree that the purchaser of municipal bouds subject to such a limitation is bound to ascertain at his peril from the public records the assessed valuation of the property within the municipality. Recitals in the bonds afford him no protection upon that subject. Suttliff v. Lake Co. Commissioners, 147 U. S. 230, 13 Sup. Ct. 318, 37 L. Ed. 145; Dixon Co. v. Field, 111 U. S. 83, 4 Sup. Ct. 315, 28 L. Ed. 360; Gunnison Co. Commissioners v. Rollins, 173 U. S. 255, 19 Sup. Ct. 390, 43 L. Ed. 689. These authorities are equally emphatic that, if the bonds disclose upon their face an issue in excess of the constitutional limitation, a *402purchaser cannot rely upon a recital to the contrary. In our judgment the bonds here sued upon, when properly construed, contain such a disclosure. Each bond stated that it was one of a series numbered from 1 to 23, inclusive, of like tenor and date. The bonds in suit also show upon their face that they were the last of the series, and fairly import that the preceding numbers had already been issued. Does the statement that all the series were of “like tenor” fairly indicate that the bonds were all for $500 each? We think it does. The word “ten- or” has a clear, legal signification. According to Bouvier it means “an exact copy of a writing, set forth in the words and figures of it. It differs from purport, which is only the substance or general import of the instrument.” So far as we are aware, the term has never had any other meaning in the law. It is here used in a legal instrument, and, there being nothing to evidence a different intent, it should be given its ordinary legal significance. So interpreted, the bonds clearly informed the purchaser that their issue created an indebtedness of $11,000, a palpable violation of the constitutional restriction. An estoppel cannot arise in favor of the purchaser of municipal bonds which thus bear upon their face the evidence of their invalidity.
The decision cited by defendant in error, Town Council v. Union National Bank, 75 Miss. 1, 22 South. 291, is not controlling. In that case a municipal corporation was authorized to issue' refunding bonds. The act provided that the new bonds should be of like tenor with the old ones. The new bonds were issued in different denominations. They were, however, exchanged for the old bonds, which were destroyed^and the indebtedness was in no way increased by the change in the denominations. The suit was brought on the refunding bonds,' and payment was resisted because they were not of like tenor with the old ones. The provision of the statute, however, was merely directory, and not a limitation upon the power of the municipality, and, the defendant having received the full consideration, the court very properly held that the defense was untenable. Here the question is presented in an entirely different form. We are asked to say what the fair and usual meaning of the words “like tenor” is when used in a municipal bond, and, for reasons already explained, we think it should receive its well-recognized meaning in the law.
The judgment is reversed, and a new trial granted.
RINER, District Judge, dissents.